  8:17-cr-00242-RFR-MDN Doc # 114 Filed: 06/10/20 Page 1 of 2 - Page ID # 346



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                 8:17CR242

          v.
                                                                 ORDER
SAMUEL STARKEY,

                     Defendant.


       This matter is before the Court on defendant Samuel Starkey’s (“Starkey”) pro se
motion for compassionate release (Filing No. 113) under 18 U.S.C. § 3582(c)(1)(A). In
pertinent part, that statute permits Starkey to move the Court to “reduce [his] term of
imprisonment” for “extraordinary and compelling reasons” thirty days after the warden of
the facility where Starkey resides receives a request to file such a motion on Starkey’s
behalf. Id. § 3582(c)(1)(A)(i); see also United States v. Raia, 954 F.3d 594, 595 (3d
Cir. 2020).

       Starkey reports that on April 30, 2020, he “applied for compassionate release with
the Warden of FPC, Yankton, where he is incarcerated,” based on his increased risk of
serious illness from COVID-19 due to his compromised immune system but has not
received any relief. Starkey requests that the Court appoint counsel to assist him in this
matter.

       The Court has reviewed Starkey’s motion and finds he has potentially raised a
colorable claim under § 3582(c)(1)(A). The Court further finds appointment of counsel
would help the Court determine whether relief is warranted under that section.
Accordingly,
8:17-cr-00242-RFR-MDN Doc # 114 Filed: 06/10/20 Page 2 of 2 - Page ID # 347



    IT IS ORDERED:
    1.    The Federal Public Defender for the District of Nebraska is appointed to
          represent Starkey for the limited purpose of determining whether there are
          extraordinary and compelling reasons to reduce his term of imprisonment.
    2.    In the event the Federal Public Defender should decline this appointment
          because of a conflict of interest or on the basis of the Amended Criminal
          Justice Act Plan, the Federal Public Defender shall provide the Court with a
          draft appointment order (CJA Form 20) bearing the name and other
          identifying information of the CJA Panel attorney identified in accordance
          with the Amended Criminal Justice Act Plan for this district.
    3.    If upon his review the Federal Public Defender should conclude that
          Starkey’s motion is frivolous, the Federal Public Defender may move to
          withdraw as counsel.
    4.    The government shall respond to Starkey’s motion on or before June 17,
          2020. The Federal Public Defender shall promptly file any supplementary
          briefing or evidence necessary to the Court’s disposition of the motion.
          Absent an extension, Starkey’s motion shall be deemed submitted as of
          June 25, 2020.
    5.    The U.S. Probation and Pretrial Services Office is authorized to disclose
          Presentence Investigation Reports to the Federal Public Defender and the
          United States Attorney for the purpose of evaluating Starkey’s motion. The
          Federal Public Defender shall provide the Presentence Investigation Report
          to any subsequently appointed or retained counsel. In accordance with the
          policy of the Federal Bureau of Prisons, no Presentence Investigation Report
          shall be provided to inmates.
    6.    The probation office is directed to investigate Starkey’s compassionate-
          release request and promptly prepare a report summarizing the results of that
          investigation to be filed under seal.

          Dated this 10th day of June 2020.

                                              BY THE COURT:



                                              Robert F. Rossiter, Jr.
                                              United States District Judge




                                        2
